Filed 10/5/21 In re M.L. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re M.L. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E075641/E075959

          Plaintiff and Respondent,                                      (Super.Ct.Nos. J280947 &
                                                                         J280948)
 v.
                                                                         OPINION
 N.L. et al.,

          Defendants and Appellants.



         APPEAL from the Superior Court of San Bernardino County. Erin K. Alexander,

Judge. Affirmed.

         William D. Caldwell, under appointment by the Court of Appeal for Defendant

and Appellant, B.C.

         Law Offices of Arthur J. LaCilento and Arthur J. LaCilento for Defendant and

Appellant, N.L.




                                                             1
          Michelle D. Blakemore, County Counsel and Dawn M. Martin, Deputy County

Counsel for Plaintiff and Respondent.

          When she was two months old, M.L. suffered several rib fractures while in the

care of her parents, B.L (mother) and N.L. (father). At the jurisdiction and disposition

hearings, the juvenile court declared M.L. and her sister dependents, removed them from

their parents’ custody, denied both parents reunification services, and set a permanency

planning hearing. In a prior writ opinion, we rejected the parents’ challenges to these

orders.

          In this appeal, the parents challenge the juvenile court’s denial of their Welfare

and Institutions Code section 388 petitions seeking reunification services and the court’s

decision to terminate their parental rights. They argue they established both a prima facie

case for holding an evidentiary hearing on their petitions and that the parental benefit

exception to terminating parental rights applies to them. We affirm.


                                                 I

                                             FACTS

          A.     Jurisdiction and Disposition

          Mother and father are a young couple who were in their early twenties when their

two-month-old daughter, M.L., suffered the injuries that brought her to the attention of

the San Bernardino County Children and Family Services (the department). The juvenile

court took jurisdiction over M.L. and her two-year-old sister, Me.L., on October 2, 2019,

finding they were dependent children as described by Welfare and Institutions Code


                                                2
section 300, subdivision (a) (serious physical harm), subdivision (b) (failure to protect),

and subdivision (e) (severe physical abuse of child under five). (Unlabeled statutory
                                              1
citations refer to the Welf. & Inst. Code.)

       The evidence before the court at the time of the hearing was that M.L.’s injuries

were discovered when mother took her to urgent care for a bump on her ear that she

thought was a bug bite. The doctor who examined M.L. concluded the bump was a

hematoma (a pooling of blood underneath the skin) and found additional injuries.

Ultimately, several specialists at Loma Linda University Medical Center examined the

infant, and the consensus was that, in addition to the hematoma, she had suffered several

rib fractures in both sides of her ribcage, fractures in both wrists (in the distal ulnas), and

fractures in both ankles (in the distal tibias). The doctors also agreed these injuries were

inflicted nonaccidentally and the rib fractures were at two different stages of healing.

They concluded the hematoma was caused by friction or shearing, the rib fractures by

squeezing or crushing, and the wrist and ankle fractures by violent shaking or twisting of

the limbs.

       The parents said they didn’t know how M.L. had sustained the injuries. Father

worked as a mechanic and mother was the primary caretaker, though sometimes the

maternal grandmother and paternal grandparents would also help care for the girls. When

the hospital informed mother of the rib fractures, she accused them of lying. Then she



       1The juvenile court also found that the older sister was a dependent child as
described by section 300, subdivision (j) (abuse of sibling).
                                                  3
said M.L.’s sister could have been the one who hurt her because she was very strong for a

two year old.

       Over time mother provided other possible explanations for the injuries. She and

the maternal grandmother suspected hospital staff had fractured M.L.’s ribs when she was

being treated for jaundice a week after she was born, and they suspected outpatient staff

had fractured M.L.’s ankle when they were treating her for a respiratory illness. Mother

told the social worker that she remembered M.L. had fallen out of her swing in the past,

too, but couldn’t recall exactly when. In a later interview, father said M.L.’s sister had

pulled her out of the swing, and when the social worker mentioned that mother had said

M.L. had fallen out, mother accused the social worker of switching the story. The doctors

at Loma Linda who examined M.L. agreed the injuries were not caused by medical

treatment or by a two-year-old child.

       At the jurisdiction hearing, the parents presented the testimony of a pediatric

orthopedic surgeon who, having reviewed M.L.’s x-rays, concluded that a two-year-old

child was capable of exerting the approximately 60 newtons of force necessary to cause

the rib fractures. He also believed the wrist and ankle x-rays showed unusual

morphology, not fractures. However, he did believe the rib fractures were the result of

injury and not a genetic disorder like osteogenesis imperfecta. He also agreed that anyone

who was caring for M.L. within the first five days of her rib fractures would realize she

was hurt because her ribs would be very tender and she would exhibit discomfort when




                                              4
touched. Additionally, father’s counsel attempted to submit a polygraph test father had

taken regarding M.L.’s injuries, but the court ruled it was inadmissible.

       The court found the Loma Linda doctors’ opinions more persuasive than the

parents’ expert’s. However, with regard to section 300, subdivision (e) (severe physical

abuse of child under five), which requires clear and convincing evidence rather than a

preponderance, the court found sufficient evidence the rib fractures were the result of

abuse but not the abnormalities in the wrists and ankles. The court also found the

hematoma and rib fractures were the result of intentional abuse that the parents inflicted

or at the very least knew about. The court concluded the parents should have noticed

M.L. was hurt during everyday activities like bathing or diaper changes, and it found

their various explanations for the injuries inconsistent and implausible.

       At the disposition hearing on October 10, 2019, the court heard testimony from

both parents as well as a psychologist they’d hired to evaluate their ability to protect their

daughters. The psychologist’s report, which the court accepted into evidence,

“strong[ly]” recommended the parents be reunited with the girls “immediately.” The

psychologist had met with the parents after the court had taken jurisdiction over their

daughters, reviewed the court-filed documents, and given the parents a battery of

diagnostic tests. From these tests she concluded there was “nothing” to warrant any

“concerns” about their parenting. She opined that reunification services would likely

prevent future abuse or neglect.




                                              5
       This was the psychologist’s first time testifying in dependency court, though she

had performed about 10 psychological evaluations for dependency proceedings. She said

father had not appeared deceptive during the evaluation and mother had provided good

suggestions for how to keep M.L. safe, like keeping the baby in her eyesight and refusing

to let anyone hold, squeeze, or “cuddle” her. The psychologist believed that, going

forward, mother would be more protective, even from father, “almost like a mama bear.”

       Father said he accepted the court’s jurisdictional findings. He denied injuring his

daughter but said it was “possible” mother or his parents had. He was willing to take

M.L. away from them if it turned out they had injured her. When asked how he would

protect M.L. going forward, he said he would keep his two-year-old daughter away from

her, and watch his family members when they were around. He said M.L. might have

been injured when her sister was interacting with her “too forcefully.” Mother said she

also accepted the court’s jurisdictional findings and was willing to do anything to protect

her daughters, including separating from father or other family members.

       The court found the psychologist’s and the parents’ testimony concerning, and

afforded the psychologist’s opinion little weight because she did not appear competent in

juvenile law and had demonstrated a “complete lack of understanding” of the

jurisdictional findings. “I was alarmed that the doctor seemed to think that prevention” of

abuse could be achieved by not letting family members cuddle M.L.—“[t]hese injuries

did not occur from cuddling.” The court was also disturbed by the fact that neither parent

seemed to accept responsibility for their daughter having been the victim of severe abuse


                                             6
nor had they been able to explain why they hadn’t noticed the injuries. The court noted

they were almost six months into the proceeding and the parents were in the same

position as when the case started, with no explanation as to what happened to M.L.

       The court found the parents had presented no evidence to indicate how services

could prevent future abuse and injury. As a result, it removed M.L. and her sister from

the parents’ custody, bypassed reunification services under section 361.5, subdivisions

(b)(5) and (b)(7), and set a permanency planning hearing. In December 2019, we issued

an opinion denying the parents’ writ petitions challenging these orders. (N.L. v. Superior

Court of San Bernardino County (Dec. 31, 2019, No. E073900) [2019 WL 7343244].)

       B.     Placement with the Maternal Great Aunt

       The girls were placed with their maternal great aunt on July 5, 2019. By all

accounts, they had no issues adjusting to their new placement because they had known

the great aunt since birth. The girls were comfortable and happy in her care, and the great

aunt saw them as her own children, loved them very much, and wanted to adopt them.

Both girls were healthy, developmentally on track, and had normal temperaments for

children their age. They generally ate and slept well, with the exception that the older

sister had nightmares and separation anxiety on occasion (but the department’s report

does not indicate the object of the child’s separation anxiety, that is, whether it was

caused by being away from her parents or by, for example, being separated from the great

aunt at bedtime). The great aunt was taking the sister to mental health services once a

week to help with these issues.


                                              7
       The great aunt had raised four children of her own who were now adults. She said

she would foster and maintain family relationships with the maternal and paternal

relatives as long as they behaved appropriately and acknowledged M.L. had been the

victim of abuse.

       In March 2020, the department filed an addendum report notifying the court of

inappropriate behavior on the part of the parents. The great aunt had been allowing them

to attend M.L.’s medical appointments because she believed she was legally required to

as their parental rights had not been terminated. According to hospital staff, the parents

and the maternal grandmother were asking for genetic, orthopedic, and allergist referrals

because they wanted to do their own research about the cause of M.L.’s injuries. At one

point, mother became very upset because she wanted the referrals sent to a specific

hospital she preferred and said she’d pay cash if needed. A nurse practitioner who

worked at the hospital told the social worker the parents had also been calling and

harassing their telephone coordinator for the referrals.

       The department attached to the addendum report a letter the maternal grandmother

had faxed the hospital on February 25, 2020 requesting referrals. The letter said she was

M.L.’s grandmother and the infant had “suffered injuries that can only be explained by

medical specialists.” She continued, “we are racing against the clock. I need a referral to

a geneticist and also an allergist. If I don’t get these exams done in time the county will

decide the entire course of my daughter’s family’s lives.”




                                              8
       The social worker told the great aunt that the family’s conduct was improper and

she shouldn’t allow them to attend M.L.’s medical appointments anymore. The great aunt

said she had no problem abiding by this rule. She also said she no longer wanted anything

to do with the parents, the maternal grandmother, or anyone else who didn’t believe M.L.

had been the victim of abuse, and she was willing to file a restraining order against the

parents if needed.

       C.     The Section 388 Petitions

       On February 4, 2020, mother filed a section 388 petition seeking reunification

services. As new evidence since removal, she said her and father had scheduled further

appointments for M.L. with a “geneticist and an allergist who need further testing” and

that M.L. had “pending appointments [with] an orthopedic and endocrinologist.” She also

said she and father were “taking advantage of every parenting, child abuse prevention,

and counseling available to . . . protect our daughters while providing a safe loving and

nurturing environment for them.” However, she didn’t include any documentation or

specifics about any services she was participating in.

       On May 29, 2020, father filed a section 388 petition requesting reunification

services. He said he had “gone above and beyond the requirements established by the

[department] and this Court” by completing additional counseling and a 12-week child

abuse program. He said he’d “worked very hard on issues, parental responsibilities,

boundary setting, coping skills, and communication skills” and had “made substantial

positive progress in my growth as a person and a parent.” He attached documentary


                                             9
evidence of his therapy sessions as well as a certificate of completion for the child abuse

course. He also attached the polygraph report the juvenile court had excluded at the

jurisdiction hearing. The examination was administered by WestCoast Polygraph &

Associates, and they found father to be truthful when he denied injuring M.L. The

polygraph report noted that during pre-examination disclosures, father told them M.L.

had been born with jaundice and respiratory problems and he believed “her constant

coughing might have caused the fracturing to her ribs.”

       The court summarily denied both parents’ petitions, concluding they had failed to

sufficiently allege changed circumstances warranting reunification services and how

services would be in the girls’ best interests.

       On September 8, 2020, mother filed a request for reconsideration of her petition.

Her request said she “now acknowledges the existence of injuries relating to the abuse”

and is “in the process of developing coping skills to assist her.” In her accompanying

declaration, she said she had “previously enrolled into every class and completed them in

hopes that the insight gained would help me to understand, acknowledge and remediate

my errors.” She acknowledged those abuse-caused injuries had occurred while she was

responsible for the child and realized “[f]or that I remain responsible.” As with her initial

petition, she did not provide information about the services she had attended or proof of

attendance. The court denied mother’s request.




                                              10
       D.     Termination of Parental Rights

       The girls’ permanency planning hearing took place on October 20, 2020. The

department recommended termination of parental rights and adoption. They believed the

great aunt could provide the girls with a safe, stable, and loving environment and that the

girls were bonded to her.

       Father called the social worker as a witness to testify about the nature of his visits

with his daughters. She said the visits were positive, father was always appropriate and

affectionate, and he never missed one. The girls would hug and kiss him, M.L.’s sister

called him “daddy,” and M.L. alternated between calling him “dad” and “mom.”

       At the close of this testimony, father’s counsel argued the parental benefit

exception applied to father. Mother’s counsel did not argue the parental benefit exception

applied but “merely asked the Court not to proceed with [termination of parental rights]

at this time and perhaps allow my client additional time to attempt adequate

reunification.”

       The court found the parental benefit exception did not apply to either parent. It

found that despite maintaining consistent, positive visits with the girls, the parents had

not occupied a parental role in their daughters’ lives since removal, and there was no

evidence the girls would suffer detriment if adopted. “We’re . . . talking about very young

children, for [the older sister adoption] would be 15-plus years of permanency, for [M.L.]

that would be 17-plus years of permanency. So in balancing I find that their right to

permanency far outweighs any existential detriment that would exist from the pleasant


                                             11
visits [with the parents].” The court terminated mother’s and father’s parental rights,

found the girls adoptable, and selected adoption as their permanent plan.

                                             II

                                        ANALYSIS

       A.     The Section 388 Petitions

       The parents argue the court erred by summarily denying their petitions because

they established a prima facie case that their circumstances had changed, which required

the court to hold an evidentiary hearing. (§ 388, subd. (d).) We disagree.

       A juvenile court may modify or set aside a dependency order under section 388 if

the petitioner establishes by a preponderance of the evidence (i) a legitimate change of

circumstances and (ii) that undoing the prior order would be in the best interest of the

child. (In re S.J. (2008) 167 Cal.App.4th 953, 959.) The petitioner must show that the

relevant circumstances have in fact changed, not merely that they are in the process of

changing. (In re Casey D. (1999) 70 Cal.App.4th 38, 47.)

       To obtain an evidentiary hearing, the petitioner must allege facts sufficient to

demonstrate a prima facie case for the modification they seek. (§ 388, subd. (d); In re

Marilyn H. (1993) 5 Cal.4th 295, 309-310.) A petitioner demonstrates a prima facie case

for relief when the allegations in their petition, when liberally construed, support a




                                             12
finding of both changed circumstances and best interests of the child. (In re Aljamie D.
                                        2
(2000) 84 Cal.App.4th 424, 431-432.)

       We review the denial of a section 388 petition for abuse of discretion and will not

overturn the juvenile court’s decision unless the appellant shows it to be arbitrary,

capricious, or patently absurd. (In re S.J., supra, 167 Cal.App.4th at pp. 959-960.)

       Here, the juvenile court’s conclusion that the parents failed to sufficiently allege

changed circumstances falls well within the bounds of reason. As the court pointed out,

since removal nothing relevant about the parents’ situation had changed. They were still

together, they still depended on the same family members for support, and, most

importantly, they were still in denial (at best) or defensive (at worst) about the cause of

M.L.’s injuries. This is clear from the fact that, months after the jurisdictional findings of

abuse, they were still trying to find explanations for M.L.’s injuries that didn’t involve

nonaccidential injury.

       The parents argue that the juvenile court placed them in an impossible situation, a

confession dilemma, by essentially requiring them to admit to abusing their child for the

court to consider giving them reunification services, when a confession would also

provide the very basis for denying services. But that was not the concern the juvenile


       2Father argues the juvenile court failed to apply this liberal pleading standard
when assessing the sufficiency of his petition. He is wrong. The court explicitly stated, “I
have read [father’s] petition . . . and I don’t find that it meets even the liberally construed
prima facie standard to set a hearing.” It noted that if father’s petition “went to a hearing
there would be a higher standard of [proof because] this was a no services case to begin
with,” but said it was, at the prima facie stage, “treating [father’s petition] as any other
388.”
                                              13
court had about the parents’ ability to safely care for their daughters. The court found that

M.L. had been abused but acknowledged that the abuser’s identity was unknown.

Assuming the parents had not inflicted the abuse, their failure, then, was not in abusing

the child but in recognizing she was injured and protecting her from further harm—and

not just once, but on at least two separate occasions. The juvenile court told the parents

how they could be more protective at the disposition hearing and it wasn’t confessing to

the abuse. It was by demonstrating how they would ensure a protective child care

environment that, for example, didn’t involve those caring for the child when she was

abused. Nearly a year later, the parents still hadn’t shown how they could be protective.

(See, e.g., In re Madison S. (2017) 15 Cal.App.5th 308, 327 [“services for father might

have been appropriate without an . . . admission of guilt . . . , if, for example, mother was

willing to take affirmative steps to keep the child safe and/or both parents agreed [the

child] was a victim of abuse and should be treated as such” but “neither parent was even

willing to acknowledge that nonaccidental injury occurred, conduct amounting to ‘a

willful denial of the injuries themselves’”].)

       Next, the parents point to their voluntary participation in services after removal as
                                                         3
proof they sufficiently alleged changed circumstances. Though father’s petition


       3 Father argues the juvenile court found he did demonstrate changed
circumstances but failed to demonstrate reunification was in the girls’ best interests. This
mischaracterizes the record. The court concluded father failed to sufficiently allege facts
to permit it to “find either a change in circumstances or best interest.” But even if the
court had found father sufficiently alleged changed circumstances, “we review the lower
court’s ruling, not its reasoning [and] we may affirm that ruling if it was correct on any
ground.” (In re Natasha A. (1996) 42 Cal.App.4th 28, 38.)
                                             14
contained more detail and documentation, both parents alleged engaging in the same type

of services—counseling and parenting classes—and obtaining essentially the same type

of insights—they can now accept M.L. was “injured” in their care and now have the

communication, boundary-setting, and coping skills to provide a “loving” home. These

allegations demonstrate a failure to grasp the seriousness of a section 300, subdivision (e)

jurisdictional finding. When a parent fails to notice their infant daughter has been not

injured but abused in their care on two occasions, their parenting issue is failure to

protect, not poor communication or boundary setting.

       This is not a case of drug abuse, domestic violence, or neglect, where the parent

can reduce the risk they pose to their child by learning about their issues and working to

treat them. This is a case where a child was severely physically abused on multiple

occasions and the parents failed to notice. That type of issue is not one that can be treated

by attending individual counseling sessions or a 12-week child abuse program. The

change in circumstances required in this context must be substantial and, crucially,

related to the risk the parents pose. (In re Heraclio A. (1996) 42 Cal.App.4th 569, 577.)

       But even if the parents had alleged facts demonstrating a legitimate change in

circumstance, the court could reasonably conclude that reunification services would not

be in the girls’ best interests at this point. Once reunification services are denied or

terminated, the focus shifts from keeping the family together “‘to the needs of the child

for permanency and stability.’” (In re Stephanie M. (1994) 7 Cal.4th 295, 317.) When the

court denied the petitions, the girls had been out of the parent’s care for over a year. This


                                              15
means M.L. has spent almost her entire young life in her great aunt’s care, and her sister

almost half her life. The girls have known the great aunt since birth; they immediately

bonded with her and are happy and healthy in her care. Granting a section 388 petition

would delay selection of a permanent home for these very young children and not serve

their best interests. (In re Casey D., supra, 70 Cal.App.4th at p. 47.) Summary denial of
                            4
the petitions was proper.

       B.     The Parental Benefit Exception

       The parents also argue the court erred in finding the parental benefit exception did

not apply.

       “‘The objective of the dependency scheme is to protect abused or neglected

children and those at substantial risk thereof and to provide permanent, stable homes if

those children cannot be returned home within a prescribed period of time.’ [Citation.]

When the child is removed from the home, the court first attempts, for a specified period

of time, to reunify the family.” (In re Celine R. (2003) 31 Cal.4th 45, 52.) And, as we’ve

just seen, when a dependency reaches this stage, the focus shifts from keeping the family

together to the children’s need for permanency and stability. (See In re Jasmine D. (2000)

78 Cal.App.4th 1339, 1348 [“By the time of a section 366.26 hearing, the parent’s

interest in reunification is no longer an issue and the child’s interest in a stable and

permanent placement is paramount”].) “[I]t is only in an extraordinary case that

       4  Because we find no error in the court’s summary denial, we do not address
mother’s argument that she was prejudiced by not being able to testify about certain
details lacking from her petition, like “the quality of [her] visits” with her daughters.
(Italics added.)
                                              16
preservation of the parent’s rights will prevail over the Legislature’s preference for

adoptive placement.” (Id. at p. 1350.)

       The statutory parental benefit exception applies when (i) the parent has

“maintained regular visitation and contact with the child and the child would benefit from

continuing the relationship” and (ii) the court finds that the parent-child relationship

presents a “compelling reason for determining that termination [of parental rights] would

be detrimental to the child.” (§ 366.26, subd. (c)(1)(B)(i), italics added.)

       Recently, our Supreme Court provided guidance on how we should apply this

exception. (In re Caden C. (2021) 11 Cal.5th 614 (Caden C.).) “The language of this

exception, along with its history and place in the larger dependency scheme, show that

[it] applies in situations where a child cannot be in a parent’s custody but where severing

the child’s relationship with the parent, even when balanced against the benefits of a new

adoptive home, would be harmful for the child.” (Id. at p. 630.)

       Our high court indicated we should continue to be guided in our understanding of

these elements by one of the foundational appellate court opinions discussing the parental

benefit exception, In re Autumn H. (1994) 27 Cal.App.4th 567 (Autumn H.), which

emphasized that in “assessing whether termination would be detrimental, the trial court

must decide whether the harm from severing the child’s relationship with the parent

outweighs the benefit to the child of placement in a new adoptive home.” (See Autumn

H., at p. 575.) “‘If severing the natural parent/child relationship would deprive the child

of a substantial, positive emotional attachment such that,’ even considering the benefits


                                              17
of a new adoptive home, termination would ‘harm[]’ the child, the court should not

terminate parental rights. (Ibid.) That subtle, case-specific inquiry is what the statute asks

courts to perform: does the benefit of placement in a new, adoptive home outweigh ‘the

harm [the child] would experience from the loss of [a] significant, positive, emotional

relationship with [the parent?]’ [Citation.] When the relationship with a parent is so

important to the child that the security and stability of a new home wouldn’t outweigh its

loss, termination would be ‘detrimental to the child due to’ the child’s beneficial

relationship with a parent.” (Caden C., supra, 11 Cal.5th at pp. 633-634.)

       Under Caden C., that is the end of the analysis. Some appellate courts have

interpreted the exception to require some additional compelling reason for its application,

but our Supreme Court made clear that’s no longer permitted. The only compelling

reason required for the exception to apply is when the parent-child relationship is so

significant it outweighs the benefits of adoption. (Caden C., supra, 11 Cal.5th at pp. 632-

633, 642.)

       “What this means is that the parent asserting the parental benefit exception must

show, by a preponderance of the evidence, three things. The parent must show regular

visitation and contact with the child, taking into account the extent of visitation

permitted. Moreover, the parent must show that the child has a substantial, positive,

emotional attachment to the parent—the kind of attachment implying that the child would

benefit from continuing the relationship. And the parent must show that terminating that




                                              18
attachment would be detrimental to the child even when balanced against the

countervailing benefit of a new, adoptive home. When the parent has met that burden, the

parental-benefit exception applies such that it would not be in the best interest of the

child to terminate parental rights, and the court should select a permanent plan other than

adoption.” (Caden C., supra, 11 Cal.5th at pp. 636-637.)

       Caden C. also resolved a conflict over the standard of review in such cases. The

substantial evidence standard applies to the court’s finding on the frequency of contact

and the existence of a beneficial relationship. (Caden C., supra, 11 Cal.5th at pp. 639-

640.) And the abuse of discretion standard applies to the court’s decision whether

terminating parental rights would be detrimental to the child so as to outweigh the

permanency benefits of adoption. (Id. at pp. 640-641.)

       Here, it’s undisputed the parents maintained consistent and positive contact with

their daughters. The only question we face is whether they demonstrated they shared such

a substantial, positive emotional attachment with their daughters that the harm of

severing the parent-child relationship outweighed the benefit of stability in adoption. On

this point, the parents have not shown the exception applies. The parents are not wrong

that the record shows their visits went well and the girls enjoyed being with them. But

such evidence falls short of establishing their relationships with their daughters were

positive and substantial enough to outweigh the permanency benefits of adoption. This is

because the girls also exhibited a strong relationship with their current caretaker, the

maternal great aunt. Both girls were very young when they were removed from the


                                             19
parents’ home and placed with their great aunt, whom they had known since birth. Now,

after almost a year and a half, they are bonded to her and look to her to have their needs

met. And she has been taking good care of them; there have been no injuries since they

were placed in her care.

       Mother argues there is evidence M.L.’s older sister will suffer great harm if

adopted because she had nightmares in the great aunt’s care and would cry at the end of

visits. But we do not find this compelling enough to forgo adoption. Nightmares are a

relatively minor and common issue with very young children (and there is no reason to

think the sister’s nightmares are linked to being out of mother’s care). It is also common

for a young child to be sad at the end of a positive and loving visit with their parent. But

courts have repeatedly found that such visits are not a sufficient reason to deprive a child

of the stability benefits of adoption. (See, e.g., In re Bailey J. (2010) 189 Cal.App.4th

1308, 1316 [no exception where “[a]t best, mother’s supervised interactions with [her

daughter] amounted to little more than playdates for [her] with a loving adult”].) Because

the girls are so young, bonded to their current caretaker, and doing well in her home,

there is no evidence that the harm in severing mother’s and father’s parental rights

outweighs the permanency benefits they will gain through adoption.




                                             20
                                   III

                               DISPOSITION

     We affirm the judgment.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               SLOUGH
                                                        J.

We concur:


CODRINGTON
          Acting P. J.


FIELDS
                      J.




                                   21